DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ted Gron on 1/15/2021.
The application has been amended as follows: 
Claim 16: Replace “having higher or lower vanadium or aluminum content than the vanadium or aluminum content of the claimed non-evaporable sintered getter alloy” with “having lower vanadium or aluminum content than the vanadium or aluminum content of the non-evaporable sintered getter alloy” at lines 12-14.
Claim 16: Delete “from 29% to 70%” and replace with “from 29% to 66%” at line 12.
Claim 19: Delete “having a CO sorption rate of from 8 l/s to its maximum CO sorption rate” with “able to sorb CO at a rate of 8 l/s” at lines 1-2.
Claim 21: Delete entire claim and replace with “A sintered mixture comprising the non-evaporable sintered getter alloy of claim 20 and a metal powder.”

Claim 35: Delete entire claim and replace with “A sintered powder mixture comprising the non-evaporable sintered getter alloy of claim 34 and a metal powder.”
Claim 36: Delete entire claim and replace with “The sintered powder mixture of claim 35, wherein the metal powder is at least one selected from the group consisting of metallic titanium powder and metallic zirconium powder.”
Claim 39: Delete “claim 32” and replace with “claim 38” at line 1.
Claim 41: Cancel.
Allowable Subject Matter
Claims 16-23, 25, 27 and 32-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed alloy composition having the claimed CO sorption rate or being able to achieve the claimed absorption rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784